   Case: 6:18-cv-00322-CHB-HAI Doc #: 1-3 Filed: 12/19/18 Page: 1 of 7 - Page ID#: 17


                                                                                    Summons Oivision
                                                                                         POBOX718
  Alison Lundergan Grimes                 Commonweallh of Kentucky          FRANKFORT, KY 40602-0713
  Sectetllry of Sblte                    Office of the Secretary of State

                                                November 21, 2018


 ROBERT W GLASS
 160 BOLES STREET
 BUNCOMBE, IL 62912



 FROM:          SUMMONS DIVISION
                 SECRETARY OF STATE

 RE:             CASE NO: 18-CI-00266

 COURT: Circuit Court Clerk
     Clay County
     316 Main St.
           Ste. 108
           Manchester, KY 40962
           Phone: (606) 598-3663

 Legal action has been filed against you in the captioned case. As provided under
 Kentucky law, the legal documents are enclosed.

Questions regarding this action should be addressed to:

        (1) Your attorney, or
       (2) The attorney filing this suit whose name should appear on
           the last page of the complaint, or
       (3) The court or administrative agency in which the suit is filed
           at the clerk's number printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
Where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this office unless you wish us to serve
the pleading under a particular statute or rule and pay for said service.




Kefltucky Se<:rerary ol State's Office           Summons Division                        11/21/2013
             Case: 6:18-cv-00322-CHB-HAI Doc #: 1-3 Filed: 12/19/18 Page: 2 of 7 - Page ID#: 18
    AOC-E-105           Svm Code:CI
    Rev. 9-14                                                                              Case#:    18·CI.00266
    Commonwealth of Kentucky                                                               Court:    CIRCUIT
    ~ourt of JUsticeCcurts.ky.gov
                                                                                           County: CLAY
    CR 4.02; Cr Official Form t                        CIVIL SUMMONS


 P/anliff, DOWNEY, CONNIE, ET AL VS. ROOF BOLT TRANSPORT, INC., ET AL, Defendant


      TO: ROBERT W GLASS
             160 BOLES STREET
             BUNCOMBE, IL 62912                                            RECEIVEO
 The Commonwealth of KentucKy to Defendant
                                                                            NOV 1 9 2018

    You are hereby notnied thai a legal action has been filed against you in this Court demanding relief as shown on
 the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
 on your behalf within twenty (20) days following the day this paper is delivered to you. judgment by default may be
 taken against you for the relief demanded in the attache() complaint.

 The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
 document delivered to you with this Summons.
                                                                                                                                     ..
                                                                                                                                     ,_

                                                               d)~ rP~
                                                               Clay Circuit Clerk
                                                               Date: 11/9/2018


                                                                                                                                    "..
                                                                                                                                    t•
                                                                                                                                    "'
                                                                                                                                    "
                                                                                                                                    ;_,
                                                                                                                                    :;:.

                                                                                                                                    ..,;!.,
                                                                                                                                    .,
                                                      Proof of Service                                                               --
                                                                                                                                    .'

    This Summons was:

D    Served by delivering a true copy and lhe Complaint (or other initiating document)



0
       To:
             -------------------------------------------------------
    Not Served because:
                    ------------------------------------------------                                                                !
    D a t e : - - - - - - - · 20 _ __                                                                                               0
                                                                                               Served By


                                                                                                    TiUe

Summons 10: 13088889571028@00000056971
CIRCUIT: 18-CI-00:1.66L.¢ng Arm SI8WI8- SOS- Restlk:ted Dellve<y
                                                                                                                                    -"
                                                                                                                                    u
                                                                                                                                    0




                                                                                                    eFiled
DOWNE.Y. CONNIE, ETA~ VS. ROOF EIO~T TRANSPORT, INC., ET AL


llmlliiiiiWIIII!III HIIIIIJIIIIIIIIIIIIIIIIY               Page 1 of 1
  File!Case:
       I         6:18-cv-00322-CHB-HAI
                         1 R·CI·UO!Gb         Doc #: 1-3 Filed: 12/19/18 Page: 3 of 7 - Page ID#: 19
                                      I tl0nr10111        l<' lrr rurllri> Cl.t~ Crr, u t Cl •>
 A'"" copy~""''           18-CI 0026u    11109 1Pl8                IL   lu 1'1111111'   Cl~y   Ctrcuil   lr·rj..



         NO. _ _ __                                                                       CLAY CJRCU1T COURT
                                                                                          otVISION        ()
                                                                                        JUDGE
                                                                                                 - -- ---
         CONNIE DOWNEY, INDIVIDUALLY,

         ·AND·

         AS ADMINISTRATRIX OF THE ESTATE OF
         RALEIGH DOWNEY                                                                                    PLAINTIFf

         v.                                        COMPLAINT.
                                               ELECTRONICALLY FILED

        ROOF BOLT TRANSPORT, INC
        3302 WEST COMMERCIAL DRIVE
        MARION, ILLINOIS 62959

                  SERVE:         THOMAS W. Vi\N HORN, JR.
                                 114 SOUTH VICKSBURG STREET
                                 MARION, IJ.,UNOJS 62959

        ·AND ·
        ROBERT W. GLASS
        160 BOLES STREET
        BUNCOMBE, ILLINOIS                                                                          DEFENDANTS



                 Comes Plaintiff, Connie Downie, Individually, and as Administratrix of lhe Estate of

        Raleigh Downey, Deceased, by and through counsel, and for her complaint and causes of action

        against Defendants, hereby ~tales as follows:

                                                        lt'ACTS

                  I.     Plaintiff, Connie Downey, was appointed Administratrix of the Estate of Raleigh

        Downey by Order of the Clay County Probate CoUJ1, Ca:$e No. I R-P-00141, entered October 17,

        2018.

                 2.      At all times relevant herein, and at the time of his death, decedent Raleigh 'Downey




F>lad                    IB.(;I 00,66   1110~201a             lnshc Pluf11p" Cl1y Circuli Clct>
A lnu• COI•Y ,olto •,1   llt·CI·0026b   It 0912018            Is   lc~lr~   f'lllllopl Clay C11cu11 Cio·•ll
         Case: 6:18-cv-00322-CHB-HAI    Doc #: 1-3 Filed: 12/19/18 Page: 4 of 7 - Page ID#: 20
                                 11 09 101
 F II• ''                   18 !:lo00lb6                            L         1" Prulhp           lav    tr   u11 Cl••"'
 A hu         opy IIC l      18.CI~02•G      II 09'2018                      (!   I 0 PI II ,,     Cl y CIT ' ,, Cl "



             was a resident of Manchester, Clay County, Kentucky.

                    3.      At all times relevant herein, Plaintiff, Connie Downey, is and was the wife of

            Raleigh DotJ.'l!ey and a resident of Manchester, Clay County, Kentucky.

                    4.      At all times relevant h.erein, Robert W. Glass (Glass) was believed to pe a legally                            ,,
                                                                                                                                           u
            licensed driver in the Commonwealth of Kentucky operating a lractor trailer owned by, or                                       •..

            otherwise controlled by, Defendant Roof Bolt Transport, Inc. (Roof Bolt). Upon i.ufonnalion and

            belief, Glass is a resident of Buncombe, Johnson County, Illinois.

                    5.      That Roof Bol4 at all times herein mentioned, was the owner, or otherwise in

            control, of a tractor trailer being operated, nuintained, or controlled by its agent, seNant, and/or

            employee, Glass.

                    6.      That Roof Bolt, at all times herein mentioned, was and is a duly licensed

            corporation in the Stale of Illinois that conducts business in the Commonwealth of Kentucky a.nd

            uses its roadways in furtherance of that business.

                    7.      That on or about· September 20, 2018, Plaintiff travelled southbound along

            Interstate 75 in Lexington, Fayette County, Kentucky when a tire from the vehicle 4riven by Glass,

            who was then and there acting in hi~ individual capacity, and as an agent, servant, and/or employee

            of Roof Bolt, was negligently and carelessly caused to be disconnected from his tractor trailer and

            struck: Plaintiff'~ veh.icle, causing serious personal injury and death to Plaintiff.

                   8.      That Roof Bolt's actions, or lack thcreot; with respect to the hiring, retention,

            contracting, use and/or establishment of agency relationship with Defendant                        Gla~~.   or any other

            entity for which he served as an agent, servant or representative, constituted negligent hiring,

            entrushnent, retention, and/or supervision, as well a~ made it vicariously liable.

                   9.      That Defendant Roof Bolt and its agents, employees, representatives, and/or

                                                                                                                                       .•
                                                                                                                                       i
                                                                                                                                       "
Fllc•d                     IS.Ct00266      110'112018          2        II        Ph1 hps        l~v (~>cull    C tk
A lilt<! r:upy Ill<• I     18·CI.0026ti    11 Qg 211111              llvolla P~tlllr>~           <;l~y   Cu ull Cl rk
       Case: 6:18-cv-00322-CHB-HAI
  r otrd            18 cf 00166
                                        Doc #: 1-3 Filed: 12/19/18 Page: 5 of 7 - Page ID#: 21
                                l1 '09 ~11 111                     lethe Pholhp               Cllly Cu '"' Cl tk
  A Jru•    copy JUt•M     III.CI-00.1.6h    tl/09 2018                  •I   ~•he   Phllhp     CIJV Corcuor Cloo~




           CQntt·actors, through its actions, or lack thereof, was negl.igent with respect to the maintenance,

           monitoring, use and/or operation of its vehicles, including that driven by Defendant Glass.

                   10.     That Roof Bolt knew, or should have !mown, that its agents, employees,

           representatives •. and/or contractors had to follow all applicable statutes and regulations, including

           those concerning safety and maintenance.

                   11.    That Roof Bolt knew, or should have known, to implement policies and procedures
                                                                                                                                 .,•
           to ensure its agents, employees, representatives and/or contractors had to follow all applicable
                                                                                                                                 ..
           statutes and regulations, including those concerning safety and maintenance..

                   12.    That Roof Bolt knew, or should have known, lo act reasonably under similar

           circumstances for the transport of goods over the road and across state lines.

                   13.    That Roof Boll failed to implement, publish, or otherwise convey policies and                         .;...
           procedures to its agents, employees, representatives, and/or contractors, including those
                                                                                                                                ..-~.
                                                                                                                                "
           concerning safety and maintenance..                                                                                  ~
                 . )4.    That Roof Bolt, individually, and by and through its agents, assigns, servants,

           and/or representatives, breached its duties.

                  15.     That Defendant Glass, through bis actions, or lack thereof,                   wa~   negligent wit!}

           respect to the maintenance, monitOJiog, use and/or operation of the vebicle(s) he operated at the

           time the wheel became disconnected and struck the vehicle in which Plaintiff travelled.

                  J6.     The negligence of Defendant Glass, individually, and/or as an agent within the

        course and scope of agency, servitude and/or employment with Defendant Roof Bolt, was a

        substantial factor in causing Plaintiff to sustain painful injuries and death, to lose lime and

        income from his employment, to incur the permanent impairment of tris power to labor and

       earn money, and to incur. pain and suffering, both body and mind, all of which are in excess




                         1S.CI 0026G        11 09'20 18    3    L<~lit>   Phillips CoDy Coreu>t Cl~•h
A I til<' COllY "lluSI   I~ CI·Oil?Gb       11109 20 Ill             lr-S>hc Ph1lll1 i# Clay Cnc:Hit Clvrit
                                                                .f-. 1
 FtlorlCase:     6:18-cv-00322-CHB-HAI
                        1\I·CI QOluU         Doc #: 1-3 Filed: 12/19/18 Page: 6 of 7 - Page ID#: 22
                                     1 fiU9•2018                   1.11!11 t:! r'hUIIp.   tltt't' Cu Cllll Ctcrh
 A It uc upy ~Ito I         I U Cl 002Gb    1 I 0912018            !oil •·~11" Pllllllp1> Cl~y Clrc1111 Clor~



         oflhe minimal jwisdictionallimits of this Court.

                    17.     The negligence of Defendant Roof Bolt, ·by and through its agents, servants

        and/or cmployee{s), including Defendant Glass, was a substantial factor in causing Plaintiff

         to sustain painful injuries and death, to lose time and income from his employment, to incur

        the permanent impairment of his power to labor and earn money, and to incur pain and

        suffering, both body and mind, from the time of the incident to the present and in the future,

        all of which are in exce~~ of the minimaljurisdktionallimits of this Court.

                   18.      That Plaintiff hereby asserts all allowable claims for               all   allowable damages

        Individually tor her loss of spousal consortium.

                   19.      That Plaintiff hereby asserts all allowable claims for all allowable damages on

        behalf of the Estate of Raleigh Downey, as Administratrix.

                  20.      That Glass, individually and as an agent, servant and/or employee of Roof Bolt,

        a~tcd   toward Plaintiff with a reckless disregard of Plaintiff's rights, and Glass' conduct toward                :•:'


        Plaintiff was specifically intended, or with malice, including inferred, to cause tangible injury with

        a subjective awareness that the conduct would result in bodily harm. Plaintit'f, therefore, demands

        punitive damages against Roof Bolt in an amoUilt in excess of the minimal jurisdictional limits of

        this Court.

                  21.      That Roof Bolt acted toward Plaintiff with a reckless distegard of Plaintiff's rights,

        and Garcia's conduct toward Plaintiff was specifically intended, or with malice, including inferred,

        to cause tangible injury with a subjective awareness that the conduct would result in bodily harin.

        Plaintiff, theretore, demands punitive damages       ug11.in~t   Roof Bolt in an amount in excess of the

        minimal jwisdictionallimits of this Court.

                  WHEREFORE, Plaintiff, by counsel, demands as follows:
                                                                                                                           ..
                                                                                                                           ~
                                                                                                                           ~•
                                                                                                                               .
                                                                                                                           •"
                                                                                                                           •
fll~d                      18 Cl 00261>    1 0012018         4   L , hi.! PHIIItps Cutoy Cu utt Ch.: k
A lru~ copy     >II•·~ I   11l-C1-ll0266   1110~/20   Ill           tr •lh• Phrlllp        Clny Cn<llll Ch•rl,
         Case: 6:18-cv-00322-CHB-HAI Doc #: 1-3 Filed: 12/19/18 Page: 7 of 7 - Page ID#: 23
 fol tl                  1 Cl 0 1 &       II      0111          l 51        Ph !1111   C   ~   11

A 1111     opy   tte~t    18 1.0 2t       11 11'2018




                 I.      Judgment against Defendants for their own actions, and actions by their agents,

          servants, and/or employees, in a fair and reasonable amount to compensattl Plaintiff for any and

          all allowable claims of damages under the laws of the Commonwealth of Kentucky, as well as all

          other damages herein alleged;                                                                            e
                                                                                                                   ?.
                 3.      Trial by jury;

                 3.      Costs herein incurred;

                 4.      All just and proper relief to which Plaintiff may appear entitled, including the right

          to amend this Complaint.

                                                         Respectfully submiued,
                                                         l SAACS & ISAACS, P.S.C.


                                                         Is/ T. Paul Chwn.blev
                                                         T. PAUL Cl fUMBLEY                                       ..'
                                                         NICHOLAS K. HATh"ES
                                                                                                                  w
                                                         160 I Business Center Court                              ~
                                                         Louisville, KY 40299
                                                         paul @isaacsandisaacs.cOJTl
                                                         Telephone: (502}458-1000
                                                                                                                  .."
                                                                                                                  T

                                                                                                                  ::!
                                                                                                                  ~
                                                         Facsimile: (502) 785-7567                                "
                                                                                                                  4
                                                         Cowu.el for Plainriff
                                                                                                                  "'0
                                                                                                                  ?




                                                                                                                  ..
                                                                                                                  •
                                                                                                                  A


rolo I                   18·CIIJII~o      11 09/201~       5    I   <   Ill Plulllp    C ltV   II Ull ~I rk
A ttu< copy 311~~~       18 Cl •02f,u     11 09!20111                   "''"' Plulh!l~ Cluy Cort u I     I ·~
